     Case 2:20-cv-02408-JAM-KJN Document 5 Filed 03/22/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    LEVI GARCIA STRANGE,                             No. 2:20–cv–2408–JAM–KJN PS

12                        Plaintiff,                   ORDER

13             v.
14    U.S. ARMY, et al.,
15                        Defendants.
16

17            On January 21, 2021, the magistrate judge filed findings and recommendations (ECF No.

18   4), which were served on the parties and which contained notice that any objections to the

19   findings and recommendations were to be filed within fourteen (14) days. No objections were

20   filed. Accordingly, the court presumes that any findings of fact are correct. See Orand v. United

21   States, 602 F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s conclusions of law are

22   reviewed de novo. See Britt v. Simi Valley Unified School Dist., 708 F.2d 452, 454 (9th Cir.

23   1983).

24            The court has reviewed the applicable legal standards and, good cause appearing,

25   concludes that it is appropriate to adopt the findings and recommendations in full. Accordingly,

26   IT IS HEREBY ORDERED that:

27      1. The findings and recommendations (ECF No. 4) are ADOPTED IN FULL;

28      2. Plaintiff’s application to proceed in forma pauperis is DENIED;
                                                       1
      Case 2:20-cv-02408-JAM-KJN Document 5 Filed 03/22/21 Page 2 of 2


 1      3. Plaintiff’s complaint is DISMISSED WITHOUT PREJUDICE; and
 2      4. The Clerk of the Court is directed to CLOSE this case.
 3

 4
     DATED: March 19, 2021                         /s/ John A. Mendez
 5
                                                   THE HONORABLE JOHN A. MENDEZ
 6                                                 UNITED STATES DISTRICT COURT JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                    2
